Detailed Office Action
The communication dated 2/5/2021 has been entered and fully considered.
Claims 1 and 15 have been amended.  Claims 2, 4, and 13 have been canceled.  Claims 1, 3, 5-12, and 14-22 are pending with claims 8 and 9 withdrawn from consideration.
Response to Arguments
112 rejections
In light of cancellation the rejection to claim 13 has been withdrawn.
Art Rejections
Applicant argues that the second refiner of BILODEAU would have a similar CEL as compared to the first refiner of SUZUKI which is compared in TABLE 1 of BILODEAU.  Since the first refiner of SUZUKI has a CEL of 9.18 the person of ordinary skill in the art would expect the second refiner of BILODEAU to have a CEL around of 9.18.  The applicant then concludes that BILODEAU won’t meet the claimed CEL of greater than 70 km/rev
In response, the CEL is determined by routine optimization.  If you use SUZUKI as a guidepost then BILODEAU also suggests a CEL of greater than 70 km/rev.  SUZUKI in the first refiner has an SEL of 1.2 to 0.3 (which goes down during operation; that is the SEL starts at 1.2).  Meanwhile BILODEAU that the beginning SEL of the second stage should be 0.1 to 0.8 J/m.  That is the beginning SEL of SUZUKI is between 12 -1.5 times higher.  Therefore to decrease SEL by the same percentage CEL would have to be raised (at constant net power and rpm) by 12-1.5.  This would result in a CEL of 12*9.18-1.5*9.18 or 110.16-13.77 km/rev which overlaps with the applicants CEL.   The SEL for the second refiner of BILODEAU of 0.1 would also fall within the claimed SEL of less than 0.5 is required by instant claim 3.
The applicant also argued that the blade width grooves of BILODEAU are essentially the same as those of SUZUKI and therefore would have the same CEL.
	BILODEAO gives both blade width and groove widths as ranges.  They are not fixed to the blade/width of SUZUKI.  BILODEAU states that the blade widths of the second refiner are less than 1 and the blade [0064] while SUSKUI gives a blade width of 2 for its first refiner.  This makes sense as to have a lower SEL BILODEAO needs a higher CEL which is given by smaller width blades [0041].

Applicant argues that bar heights higher than 2-3 mm interval are necessary for MFC production.  Applicant argues that at a height higher than 3 mm a refiner cannot be run a corresponding loads
	BILODEAU gives a bar (blade) height of a typical amount of 2-10 mm which overlaps the instant claimed range.
Applicant argues that both KOSLOW and BILODEAU (and LIU) teach the use of at least two refiners.
KOSLOW in view of BILODEAU teaches a single refiner treating pre-treated pulp.  Specifically, KOSLOW teaches an open refiner followed by two closed refiners.  The closed refiners of KOSLOW are substituted with the 1st high and 2nd low SEL closed refiners of BILODEAU [see OA Appendix drawing].  The open channel refiner and 1st high SEL refiner can be considered pre-treating of chemical pulp which comprises pre-refining [see e.g. instant claim 7].  The second low SEL refiner of BILODEAU can be considered the single refiner.  The applicant’s “pre-treating of chemical pulp” step doesn’t limit the degree of pretreatment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-7, 10-12 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0057307 KOSLOW et al., hereinafter KOSLOW, in view of  U.S. 2017/0073893 .
	As for claims 1, 7, 11, and 14, KOSLOW discloses taking cellulose [0036] and pretreating it an open channel refiner [0034] followed by closed channel refining [0035] to produce microfibrillated cellulose [0032].  The open channel refining is done to a CSF of less than 100 CSF [0039].  A 100 CSF or less is equivalent to approximately a 69 SR or more which falls within the claimed range.  The closed channel refiners are fed at a concentration of 0.1 to 25% which overlaps with the instant claimed range.
	
A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30

	
	KOSLOW discloses that the closed channel refiners are conical or disk based refiners [0035].  KOSLOW does not disclose the refiner plate characteristics 2-3 mm bar height (groove depth).
BILODEAU discloses using two plate refiners [abstract] to refine pulp into MFC [0034] the refiners can also be conical refiners [0052].  BILODEAU discloses low-consistency refiners [0050] which have a consistency of 2-6% [0005] which falls within the consistency range of KOSLOW and encompasses the instant claimed range.  BILODEAU discloses that the refiner plates should have a bar height of 2-10 mm [0041] which encompasses the claimed range.  BILODEAU suggests that a first high SEL refiner should be followed by a second lower SEL refiner [0061].

KOSLOW discloses treating cellulose fibers and rayon fibers.  A rayon fiber pulp is a chemical pulp.  Alternatively, BILODEAU discloses that cellulose can be obtained from chemical pulping [Figure 1 and 0004].  At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the cellulose of KOSLOW with the cellulose obtained by chemical pulping of BILODEAU.  The person of ordinary skill in the art would expect both celluloses to be capable of being transformed into MFC.
BILODEAU discloses that the second refiner should have a high CEL (fine plate pattern) to achieve a low SEL.  Therefore raising CEL lowers the SEL when rpm and net power are fixed.  As such CEL is a result effective variable.  BILODEAU suggests that net power can be fixed and that either rpm or CEL can be optimized alone [0058].  BILODEAU further states that a higher CEL plates in the second stage (low SEL stage) will improve energy efficiency when other conditions are constant [0063].
SEL = net Power / (n * CEL) as evidenced by ISO/TR 11371:2013(en).
CEL is cutting edge length km/rev
n is rotations per second
n * CEL is CEL in km/seconds
At the time of the invention it would be obvious to the person of ordinary skill in the art to optimize the CEL of the refiner plate of BILODEAU/KOSLOW to obtain the low SEL needed.  The Examiner notes that the SEL disclosed by BILODEAU overlaps with the instant claimed SEL.

KOSLOW in view of BILODEAU teaches a single refiner treating pre-treated pulp.  Specifically, KOSLOW teaches an open refiner followed by two closed refiners.  The closed refiners of KOSLOW are substituted with the 1st high and 2nd low SEL closed refiners of BILODEAU [see OA Appendix drawing].  The open channel refiner and 1st high SEL refiner can be considered pre-treating of chemical pulp which comprises pre-refining [see e.g. instant claim 7].  The second low SEL refiner of BILODEAU can be considered the single refiner.
As for claims 3 and 10, BILODEAU discloses that the second refiner should have a SEL of 0.05 to 0.95 J/m which overlaps with the instant claimed range [0014].
As for claims 5 and 12, KOSLOW teaches temperatures of 80 degrees C or less which overlaps with the instant claimed range [0050].
As for claim 6, KOSLOW discloses a speed of 400 to 3600 rev/min which overlaps with the instant claimed range [0048].  Further rev per minute is a result effective variable which effects the SEL.  At the time of the invention it would be obvious to the person of ordinary skill in the art to optimize the revolution speed of the refiner of KOSLOW/BILODEAU to achieve a lower SEL.
As for claim 15, 19, 20, 22, KOSLOW discloses taking cellulose [0036] and pretreating it an open channel refiner [0034] followed by closed channel refining [0035] to produce 
	
A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30

	
	KOSLOW discloses that the closed channel refiners are conical or disk based refiners [0035].  KOSLOW does not disclose the refiner plate characteristics 2-3 mm bar height (groove depth).
BILODEAU discloses using two plate refiners [abstract] to refine pulp into MFC [0034] the refiners can also be conical refiners [0052].  BILODEAU discloses low-consistency refiners [0050] which have a consistency of 2-6% [0005] which falls within the consistency range of KOSLOW and encompasses the instant claimed range.  BILODEAU discloses that the refiner plates should have a bar height of 2-10 mm [0041] which encompasses the claimed range.  BILODEAU suggests that a first high SEL refiner should be followed by a second lower SEL refiner [0061].
At the time of the invention it would be obvious to use the two disc/conical refiners of BILODEAU in place of the closed refiners disc/conical of KOSLOW.  The person of ordinary skill in the art would be motivated to do so because the process reduces energy [0047].
KOSLOW discloses treating cellulose fibers and rayon fibers.  A rayon fiber pulp is a chemical pulp.  Alternatively, BILODEAU discloses that cellulose can be obtained from chemical pulping [Figure 1 and 0004].  At the time of the invention it would be obvious to the 
BILODEAU discloses that the second refiner should have a SEL of 0.05 to 0.95 J/m which overlaps with the instant claimed range.
BILODEAU discloses that the second refiner should have a high CEL (fine plate pattern) to achieve a low SEL.  Therefore raising CEL lowers the SEL.  As such CEL is a result effective variable.
SEL = net Power / (n * CEL) as evidenced by ISO/TR 11371:2013(en).
CEL is cutting edge length km/rev
n is rotations per second
n * CEL is CEL in km/seconds
At the time of the invention it would be obvious to the person of ordinary skill in the art to optimize the CEL of the refiner plate of BILODEAU/KOSLOW to obtain the low SEL needed.  The Examiner notes that the SEL disclosed by BILODEAU overlaps with the instant claimed SEL.
KOSLOW and BILODEAU fail to disclose the pH during the refining which creates the MFC.  LIM discloses a pH of 8 to 14 which overlaps with the instant claimed range [abstract] for preparing nanofibrillated cellulose.  At the time of the invention it would have been obvious to the person of ordinary skill in the art to run the refiner of KOSLOW/BILODEAU at a pH of 8 to 14 to swell the amorphous region of the cellulose [0009] which can help improve the properties of the fibrils formed.
st high and 2nd low SEL closed refiners of BILODEAU [see OA Appendix drawing].  The open channel refiner and 1st high SEL refiner can be considered pre-treating of chemical pulp which comprises pre-refining [see e.g. instant claim 7].  The second low SEL refiner of BILODEAU can be considered the single refiner.
As for claims 16 and 21, KOSLOW teaches temperatures of 80 degrees C or less which overlaps with the instant claimed range [0050].
As for claim 17, KOSLOW discloses a speed of 400 to 3600 rev/min which overlaps with the instant claimed range [0048].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748